Citation Nr: 1734639	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-25 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the Board issued a decision finding, in pertinent part, that the issue of entitlement to a TDIU was reasonably raised by the record as part and parcel of the then-underlying increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue for further development.  

This matter was remanded by the Board again in August 2016 for additional development.  In doing so, the Board recharacterized the Veteran's TDIU claim as a general TDIU, rather than one specific to his diabetes mellitus disability alone.  See generally, Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) (holding that the Board must consider any combined effect resulting from all of the veteran's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal).  Such development was completed and the matter returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in March 2009, July 2014, and October 2016.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's August 2016 remand, the Agency of Original Jurisdiction (AOJ) requested the Veteran to authorize VA to obtain all private treatment records relevant to his claim, requested the Veteran to complete an Application for Increased Compensation Based on Unemployability, i.e., VA Form 21-8940, obtained an addendum medical opinion regarding the impact of the Veteran's service-connected disabilities on his ability to engage in employment, and issued a supplemental statement of the case (SSOC).  Such has been accomplished.

The Board also notes that the plain language of remand directive indicates the appeal should be referred to the Director of Compensation and Pension Services for extraschedular consideration, rather than referral should be considered.  Consideration of the document as a whole, however, indicates that the Board did not make a finding that referral for extraschedular consideration was warranted.  Instead, the Board was directing the AOJ to consider whether it was warranted based on any new information that is received.  Notwithstanding, for the reasons discussed below, a further remand in this case is futile as there is not sufficient evidence that the Veteran is unable to secure or follow a substantially gainful occupation.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  

Based on the foregoing, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Total Disability rating by reason of Individual Unemployability

	Legal Principles

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Alternatively, if a Veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in §4.16(a), the rating authority should refer the matter to the director of the Compensation Services for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The question is not whether the Veteran can find employment, but "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10  (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2013).").

	Factual Background

The Veteran has been granted service connection for coronary artery disease, status post coronary artery bypass graft surgery (rated as 100 percent from September 27, 2005, then decreased to 10 percent from February 1, 2006, and increased to 30 percent from April 30, 2012), scar status post coronary bypass surgery (rated as noncompensable from April 30, 2012), diabetes mellitus, type II, with erectile dysfunction (rated as 20 percent from October 25, 2004), degenerative joint disease, status post scaphoid fracture of the left wrist (rated as 10 percent from August 10, 2012), and peripheral neuropathy of the bilateral lower extremities (rated as noncompensable from November 5, 2012, and increased to 10 percent from February 24, 2014, respectively).  Disabilities are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25.  Using this table, the Veteran's combined rating for service-connected disabilities is 60 percent from February 24, 2014.  The Veteran also receives special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of a creative organ from June 2, 2009.

The relevant evidence in this case consists of VA and private treatment records, including VA examinations and/or opinions provided in June 2009, February 2015, and February 2017, and lay statements by the Veteran and other sources.

Report of the June 2009 VA examination reflects, in pertinent part, the Veteran retired in March 2006 due to his diabetes mellitus.  It further documents the Veteran's reported work history.  The Veteran worked in "[m]anagement for [United Parcel Service (UPS)] for several years, [and as] a truck driver for 11 years."  The examiner noted that the Veteran is not restricted in his ability to perform strenuous activities due to his diabetes.  He further noted that the Veteran volunteers at least one day per week at Lowry State Park, mows his neighbors' yards, and enjoys daily walks.  Similar findings were noted in the Veteran's July 2012 VA examination.

A physician's statement dated in July 2009 reflects that the Veteran "is swimming laps every evening and is also volunteering at a state park 1-2 days a week."  The Veteran was also encouraged to be more physically active, such as riding a bike, to help control his diabetes.  

Private medical treatment records dates in July 2012 indicates the Veteran worked as a "dockmaster" and retired in 2008.  

Report of the February 2015 VA diabetes examination documented, in pertinent part, the Veteran's statements that he "graduated from high school . . . did college courses in creative writing, photography, and lab work . . . [for which] he obtained a certificate of completion."  During service the Veteran attended the Noncommissioned Officers' Academy (NCOA), which is designed to enhance leadership skill and ability.  It further documented the Veteran's reported work history.  Prior to service, the Veteran worked as a fork lift operator.  Post-service, the Veteran worked as a deputy sheriff from 1970 to 1979.  He worked at UPS from 1979 to 1995, where he "held a management position with [the] loss prevention department."  

While at UPS, the Veteran also "attended different seminars and courses to enhance his management skills."  In 1995, "[t]he company down sized and offered [the Veteran] full retirement."  The Veteran worked as a truck driver for American Bottling Company from 1995 to 2005, at which time he retired.  Thereafter, the Veteran reported he moved to Florida where he worked for Rider Logistics as a subcontractor for newspapers for approximately 3 years.  The examiner opined that the Veteran's service-connected diabetes mellitus does not impact his ability to work.  In doing so, the examiner noted that the "Veteran is advised to exercise more by his doctors - more than the swimming he [already] does, which shows that there is no restriction[s] in his activities."  The examiner further noted that the Veteran currently enjoys activities such as "scub[a] diving for his own leisure."  The examiner also noted the Veteran's extensive managerial work history.  

Report of the February 2017 addendum medical opinion reflects, in pertinent part, that the Veteran's service-connected disabilities could present functional impairments that may impact physical employment.  For instance, the Veteran's service-connected peripheral neuropathy could impact physical employment to the extent that the Veteran would have difficulty with prolonged walking or standing.  Notwithstanding, the examiner indicated that the Veteran's service connected disabilities, considered independently or collectively, would not impact sedentary employment. 

	Analysis

As a preliminary matter, the Board finds that the Veteran does not meet the minimal criteria for TDIU on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25.  As mentioned, the Veteran's combined rating for service-connected disabilities is 60 percent from February 24, 2014.  However, a total rating on an extraschedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

After a thorough review of the record, the Board finds that referral for extraschedular consideration for the period since June 2009 is not warranted.  In making this finding, the Board has considered the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on this issue.  

Here, the February 2015 VA examiner documented the Veteran's statements that he "graduated from high school . . . did college courses in creative writing, photography, and lab work . . . [for which] he obtained a certificate of completion."  It further indicated that the Veteran worked at UPS from 1979 to 1995, where he "held a management position with [the] loss prevention department . . .  attended different seminars and courses to enhance his management skills."  The February 2017 VA examiner indicated that the Veteran's service connected disabilities, considered independently or collectively, would not impact sedentary employment.  The Veteran has considerable occupational experience in managerial positions and as a truck driver, which is the type of employment that, presumably, requires prolonged sitting.  As such, the Board finds that the Veteran is capable of performing the physical and mental acts required by sedentary jobs, and thus, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


